Exhibit 10.2




SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement, dated as of April __, 2010 (this “Agreement”) by
and among Intelspec International Inc., a Nevada corporation (“Intelspec”), a
majority of the stockholders of Intelspec (the “Intelspec Majority
Stockholders”), Infrastructure Developments Corp., a Nevada corporation
(“IDVC”), and the majority stockholder of IDVC (the “IDVC Controlling
Stockholder”).

 

WHEREAS, the Intelspec Majority Stockholders own 53% of the issued and
outstanding ordinary shares of Intelspec;

 

WHEREAS, (i) the Intelspec Majority Stockholders and Intelspec believe it is in
the best interests of Intelspec and its stockholders (the “Intelspec
Shareholders”) to exchange 16,272,491 (100%) of the issued and outstanding
ordinary shares of Intelspec (the “Intelspec Shares”) for 14,000,000
newly-issued shares of common stock, $0.001 par value per share, of IDVC (the
“IDVC Common Stock”), as set forth on Schedule I hereto  which, at the time of
this Agreement, represents approximately 70 % of the issued and outstanding
shares of IDVC Common Stock (the “IDVC Shares”), and (ii) IDVC believes it is in
its best interest and the best interest of its stockholders to acquire the
Intelspec Shares in exchange for the IDVC Shares, all upon the terms and subject
to the conditions set forth in this Agreement (the “Share Exchange”); and

 

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

 

EXCHANGE OF INTELSPEC SHARES FOR IDVC SHARES

 

Section 1.1  Agreement to Exchange Intelspec Shares for IDVC Shares. On the
Closing Date (as hereinafter defined) and upon the terms and subject to the
conditions set forth in this Agreement, the Intelspec Shareholders shall assign,
transfer, convey and deliver the Intelspec Shares to IDVC.  In consideration and
exchange for the Intelspec Shares, IDVC shall issue, transfer, convey and
deliver the IDVC Shares to the Intelspec Shareholders.

  

Section 1.2  Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at 10:00 a.m. Pacific Time on the day the conditions to closing set
forth in Articles V and VI herein have been satisfied or waived, or at such
other time and date as the parties hereto shall agree in writing (the “Closing
Date”).

 

Section 1.3  Directors of IDVC at Closing Date. On the Closing Date, Garry
Unger, the current director of IDVC, shall resign from the board of directors of
IDVC (the “IDVC Board”) and Thomas R. Morgan’s and Shawn Teigen’s appointment to
the IDVC Board shall become effective.

 

Section 1.4  Officers of IDVC at Closing Date. On the Closing Date, Garry Unger
shall resign from each officer position held at IDVC and immediately thereafter,
the IDVC Board shall appoint Thomas R. Morgan to serve as President and Chief
Executive Officer, Chief Financial Officer and Treasurer; and Shawn Teigen to
serve as Secretary, with the Board of Directors comprised of the following
members: Thomas R. Morgan and Shawn Teigen.





--------------------------------------------------------------------------------

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF IDVC

 

IDVC represents, warrants and agrees that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1  Corporate Organization

 

A.

IDVC is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and governmental licenses, authorizations,
consents and approvals to conduct its business as now conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its activities makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a Material Adverse Effect on the activities, business, operations,
properties, assets, condition or results of operation of IDVC. “Material Adverse
Effect” means, when used with respect to IDVC, any event, occurrence, fact,
condition, change or effect, which, individually or in the aggregate, would
reasonably be expected to be materially adverse to the business, operations,
properties, assets, condition (financial or otherwise), or operating results of
IDVC, or materially impair the ability of IDVC to perform its obligations under
this Agreement, excluding any change, effect or circumstance resulting from (i)
the announcement, pendency or consummation of the transactions contemplated by
this Agreement, or (ii) changes in the United States securities markets
generally.

 

B. 

Copies of the articles of incorporation and by-laws of IDVC with all amendments
thereto, as of the date hereof (the “IDVC Charter Documents”), have been
furnished to the Intelspec Shareholders and to Intelspec, and such copies are
accurate and complete as of the date hereof. The minute books of IDVC are
current as required by law, contain the minutes of all meetings of the IDVC
Board and stockholders of IDVC from its date of incorporation to the date of
this Agreement, and adequately reflect all material actions taken by the IDVC
Board and stockholders of IDVC. IDVC is not in violation of any of the
provisions of the IDVC Charter Documents.

 

Section 2.2  Capitalization of IDVC.

 

A. 

The authorized capital stock of IDVC consists of 100,000,000 shares authorized
as Common Stock, par value $0.001, and 10,000,000 shares authorized as Preferred
Stock, par value $0.001, of which 15,000,000 shares of common stock are issued
and outstanding, immediately prior to this Share Exchange.  There are no
preferred shares issued and outstanding.

 

B. 

All of the issued and outstanding shares of Common Stock of IDVC immediately
prior to this Share Exchange are, and all shares of Common Stock of IDVC when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance with all
applicable U.S. federal and state securities laws and state corporate laws, and
have been issued free of preemptive rights of any security holder. Except with
respect to securities to be issued in connection with the Private Placement and
to the Intelspec Shareholders pursuant to the terms hereof, as of the date of
this Agreement there are no outstanding or authorized options, warrants,
agreements, commitments, conversion rights, preemptive rights or other rights to
subscribe for, purchase or otherwise acquire or receive any shares of IDVC’s
capital stock, nor are there or will there be any outstanding or authorized
stock appreciation, phantom stock, profit participation or similar rights,
pre-emptive rights or rights of first refusal with respect to IDVC or any Common
Stock, or any voting trusts, proxies or other agreements, understandings or
restrictions with respect to the voting of IDVC’s capital stock. There are no
registration or anti-dilution rights, and there is no voting trust, proxy,
rights plan, anti-takeover plan or other agreement or understanding to which
IDVC is a party or by which it is bound with respect to any equity security of
any class of IDVC. IDVC is not a party to, and it has no knowledge of, any
agreement restricting the transfer of any shares of the capital stock of
IDVC.  The issuance of all of the shares of IDVC described in this Section 2.2
have been, or will be, as applicable, in compliance with U.S. federal and state
securities laws and state corporate laws and no stockholder of IDVC has any
right to rescind or bring any other claim against IDVC for failure to comply
with the Securities Act of 1933, as amended (the “Securities Act”), or state
securities laws.





2




--------------------------------------------------------------------------------

C.

There are no outstanding contractual obligations (contingent or otherwise) of
IDVC to retire, repurchase, redeem or otherwise acquire any outstanding shares
of capital stock of, or other ownership interests in, IDVC or to provide funds
to or make any investment (in the form of a loan, capital contribution or
otherwise) in any other person.

 

Section 2.3 Subsidiaries and Equity Investments. IDVC does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity.

 

Section 2.4 Authorization, Validity and Enforceability of Agreements. IDVC has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by IDVC and the
consummation by IDVC of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action of IDVC, and no other
corporate proceedings on the part of IDVC are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby and thereby.
This Agreement constitutes the valid and legally binding obligation of IDVC and
is enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors rights generally. IDVC does
not need to give any notice to, make any filings with, or obtain any
authorization, consent or approval of any government or governmental agency or
other person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act and/or the Exchange Act resulting from the
issuance of the IDVC Shares or securities in connection with the Private
Placement.




Section 2.5  No Conflict or Violation. Neither the execution and delivery of
this Agreement by IDVC, nor the consummation by IDVC of the transactions
contemplated hereby will: (i) contravene, conflict with, or violate any
provision of the IDVC Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which IDVC is subject, (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which IDVC is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of IDVC’s assets, including without limitation the IDVC
Shares.

 

Section 2.6  Agreements. Except as disclosed on documents filed with the
Securities and Exchange Commission (the “Commission”), IDVC is not a party to or
bound by any contracts, including, but not limited to, any:

 

A. 

employment, advisory or consulting contract;

 

B. 

plan providing for employee benefits of any nature, including any severance
payments;

 

C. 

lease with respect to any property or equipment;

 

D. 

contract, agreement, understanding or commitment for any future expenditure in
excess of $5,000 in the aggregate;

 

E. 

contract or commitment pursuant to which it has assumed, guaranteed, endorsed,
or otherwise become liable for any obligation of any other person, entity or
organization; or

 

F. 

agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement, except
with respect to the IDVC Shares or the securities to be issued pursuant to the
Securities Purchase Agreement.





3




--------------------------------------------------------------------------------

IDVC has provided to Intelspec and the Intelspec Shareholders, prior to the date
of this Agreement, true, correct and complete copies of each contract (whether
written or oral), including each amendment, supplement and modification thereto
(the “IDVC Contracts”).  The Company shall satisfy all liabilities due under the
IDVC Contracts as of the date of Closing.  All such liabilities shall be
satisfied or released at or prior to Closing.  Any amounts accrued post-Closing
shall be the sole responsibility of Intelspec.

 

Section 2.7  Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of IDVC, currently threatened against
IDVC or any of its affiliates, that may affect the validity of this Agreement or
the right of IDVC to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of IDVC, currently threatened against IDVC or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against IDVC or any of its affiliates. Neither IDVC nor any of its affiliates is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no Action
by IDVC or any of its affiliates relating to IDVC currently pending or which
IDVC or any of its affiliates intends to initiate.




Section 2.8  Compliance with Laws. IDVC has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.

 

Section 2.9  Financial Statements; SEC Filings.

 

A. 

IDVC’s financial statements (the “Financial Statements”) contained in its
periodic reports filed with the SEC have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of IDVC as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. IDVC has no material liabilities (contingent or otherwise). IDVC is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. IDVC maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.

 

B.

IDVC has timely made all filings with the SEC that it has been required to make
under the Securities Act and the Exchange Act (the “Public Reports”). Each of
the Public Reports has complied in all material respects with the applicable
provisions of the Securities Act, the Exchange Act, and the Sarbanes/Oxley Act
of 2002 (the “Sarbanes/Oxley Act”) and/or regulations promulgated thereunder.
None of the Public Reports, as of their respective dates, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading. There is no event, fact or
circumstance that would cause any certification signed by any officer of IDVC in
connection with any Public Report pursuant to the Sarbanes/Oxley Act to be
untrue, inaccurate or incorrect in any respect. There is no revocation order,
suspension order, injunction or other proceeding or law affecting the trading of
IDVC’s Common Stock, it being acknowledged that none of IDVC’s securities are
approved or listed for trading on any exchange or quotation system.

 

Section 2.10  Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, IDVC Board minutes and financial and other records of
whatsoever kind of IDVC have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of IDVC. IDVC maintains a
system of internal accounting controls sufficient, in the judgment of IDVC, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences.





4




--------------------------------------------------------------------------------

Section 2.11  Employee Benefit Plans. IDVC does not have any “Employee Benefit
Plan” as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.




Section 2.12  Tax Returns, Payments and Elections. IDVC has filed all Tax (as
defined below) returns, statements, reports, declarations and other forms and
documents (including, without limitation, estimated tax returns and reports and
material information returns and reports) (“Tax Returns”) required pursuant to
applicable law to be filed with any Tax Authority (as defined below). All such
Tax Returns are accurate, complete and correct in all material respects, and
IDVC has timely paid all Taxes due and adequate provisions have been and are
reflected in IDVC’s Financial Statements for all current taxes and other charges
to which IDVC is subject and which are not currently due and payable. None of
IDVC’s federal income tax returns have been audited by the Internal Revenue
Service. IDVC has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the IDVC for any period, nor of any basis
for any such assessment, adjustment or contingency. IDVC has withheld or
collected from each payment made to each of its employees, if applicable, the
amount of all Taxes (including, but not limited to, United States income taxes
and other foreign taxes) required to be withheld or collected therefrom, and has
paid the same to the proper Tax Authority. For purposes of this Agreement, the
following terms have the following meanings: “Tax” (and, with correlative
meaning, “Taxes” and “Taxable”) means any and all taxes including, without
limitation, (x) any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, value
added, net worth, license, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, environmental or windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest or any penalty, addition to
tax or additional amount imposed by any United States, local or foreign
governmental authority or regulatory body responsible for the imposition of any
such tax (domestic or foreign) (a “Tax Authority”), (y) any liability for the
payment of any amounts of the type described in (x) as a result of being a
member of an affiliated, consolidated, combined or unitary group for any taxable
period or as the result of being a transferee or successor thereof, and (z) any
liability for the payment of any amounts of the type described in (x) or (y) as
a result of any express or implied obligation to indemnify any other person.

 

Section 2.13  No Debt Obligations. Upon the Closing Date, IDVC will have no
debt, obligations or liabilities of any kind whatsoever other than with respect
to the transactions contemplated hereby. IDVC is not a guarantor of any
indebtedness of any other person, entity or corporation.

 

Section 2.14  No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to IDVC or any of their affiliates with
respect to the transactions contemplated by this Agreement.

 

Section 2.15  No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by IDVC to arise,
between IDVC and any accountants and/or lawyers formerly or presently engaged by
IDVC. IDVC is current with respect to fees owed to its accountants and lawyers.

 

Section 2.16 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of IDVC in
connection with the transactions contemplated by this Agreement do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.





5




--------------------------------------------------------------------------------

Section 2.17 Absence of Undisclosed Liabilities. Since the date of the filing of
its quarterly report on Form 10-Q for the quarter ended December 31, 2009,
except as specifically disclosed in the Public Reports: (A) there has been no
event, occurrence or development that has resulted in or could result in a
Material Adverse Effect; (B) IDVC has not incurred any liabilities, obligations,
claims or losses, contingent or otherwise, including debt obligations, other
than professional fees; (C) IDVC has not declared or made any dividend or
distribution of cash or property to its shareholders, purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock, or
issued any equity securities other than with respect to transactions
contemplated hereby; (D) IDVC has not made any loan, advance or capital
contribution to or investment in any person or entity; (E) IDVC has not
discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business; (F) IDVC has not suffered any substantial losses or
waived any rights of material value, whether or not in the ordinary course of
business, or suffered the loss of any material amount of prospective business;
and (G) except for the Share Exchange, IDVC has not entered into any other
transaction other than in the ordinary course of business, or entered into any
other material transaction, whether or not in the ordinary course of business.

 

Section 2.18  No Integrated Offering. IDVC does not have any registration
statement pending before the Commission or currently under the Commission’s
review and since the Closing Date, except as contemplated under this Agreement,
IDVC has not offered or sold any of its equity securities or debt securities
convertible into shares of Common Stock.




Section 2.19  Employees.

 

A. 

IDVC has no employees.

 

B. 

Other than Garry Unger, IDVC does not have any officers or directors. No
director or officer of IDVC is a party to, or is otherwise bound by, any
contract (including any confidentiality, non-competition or proprietary rights
agreement) with any other person that in any way adversely affects or will
materially affect (a) the performance of her duties as a director or officer of
IDVC or (b) the ability of IDVC to conduct its business.

 

Section 2.20  No Undisclosed Events or Circumstances. No event or circumstance
has occurred or exists with respect to IDVC or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by IDVC but which has not been so publicly announced or disclosed. IDVC has not
provided to Intelspec, or the Intelspec Shareholders, any material non-public
information or other information which, according to applicable law, rule or
regulation, was required to have been disclosed publicly by IDVC but which has
not been so disclosed, other than with respect to the transactions contemplated
by this Agreement and/or the Private Placement.

 

Section 2.21 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of IDVC or any of
the IDVC Controlling Stockholders in connection with the transactions
contemplated by this Agreement, when taken together, do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements contained herein and/or therein not misleading.




Section 2.22  No Assets or Real Property. Except as set forth on the most recent
Financial Statements, IDVC does not have any assets of any kind.  IDVC does not
own or lease any real property.

 

Section 2.23  Interested Party Transactions.  Except as disclosed on Schedule
2.23 and in Commission filings, no officer, director or shareholder of IDVC or
any affiliate or “associate” (as such term is defined in Rule 405 of the
Commission under the Securities Act) of any such person or entity, has or has
had, either directly or indirectly, (a) an interest in any person or entity
which (i) furnishes or sells services or products which are furnished or sold or
are proposed to be furnished or sold by IDVC, or (ii) purchases from or sells or
furnishes to, or proposes to purchase from, sell to or furnish IDVC any goods or
services; or (b) a beneficial interest in any contract or agreement to which
IDVC is a party or by which it may be bound or affected.

 

Section 2.24   Intellectual Property. Except as in documents filed with the
Commission, IDVC does not own, use or license any intellectual property in its
business as presently conducted.





6




--------------------------------------------------------------------------------

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF INTELSPEC

 

Intelspec represents, warrants and agrees that all of the statements in the
following subsections of this Article III, pertaining to Intelspec, are true and
complete as of the date hereof.




Section 3.1  Incorporation.  Intelspec is a company duly incorporated, validly
existing, and in good standing under the laws of Nevada and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.  The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of Intelspec’s Articles of Incorporation or
bylaws.  Intelspec has taken all actions required by law, its Articles of
Incorporation or bylaws, or otherwise to authorize the execution and delivery of
this Agreement.  Intelspec has full power, authority, and legal capacity and has
taken all action required by law, its Articles of Incorporation or bylaws, and
otherwise to consummate the transactions herein contemplated.

 

Section 3.2  Authorized Shares.  The number of shares which Intelspec is
authorized to issue consists of shares of Common Stock, consisting of 75,000,000
shares of common stock, par value of $0.001 per share.  There are 16,272,490
shares of common stock issued and outstanding.  The issued and outstanding
shares are validly issued, fully paid, and non-assessable and not issued in
violation of the preemptive or other rights of any person.

 

Section 3.3  Subsidiaries and Predecessor Corporations.   Intelspec owns two
subsidiaries, and operates one registered foreign branch.  Other than these
disclosed subsidiaries, Intelspec does not own, beneficially or of record, any
shares of any other corporation.

 

Section 3.4  Financial Statements. Intelspec has kept all books and records
since inception and such audited financial statements have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved. The balance sheets are true and accurate and
present fairly as of their respective dates the financial condition of
Intelspec.  As of the date of such balance sheets, except as and to the extent
reflected or reserved against therein, Intelspec had no liabilities or
obligations (absolute or contingent) which should be reflected in the balance
sheets or the notes thereto prepared in accordance with generally accepted
accounting principles, and all assets reflected therein are properly reported
and present fairly the value of the assets of Intelspec, in accordance with
generally accepted accounting principles. The statements of operations,
stockholders’ equity and cash flows reflect fairly the information required to
be set forth therein by generally accepted accounting principles.

 

Intelspec has duly and punctually paid all Governmental fees and taxation which
it has become liable to pay and has duly allowed for all taxation reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation and Intelspec has
made any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
Governmental fees and taxation.

 

The books and records, financial and otherwise, of Intelspec are, in all
material aspects, complete and correct and have been maintained in accordance
with good business and accounting practices.

 

All of Intelspec’s assets are reflected on its financial statements, and
Intelspec has no material liabilities, direct or indirect, matured or unmatured,
contingent or otherwise.

 

Section 3.5  Information. The information concerning Intelspec set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.





7




--------------------------------------------------------------------------------

Section 3.6  Absence of Certain Changes or Events. Since December 31, 2009, (a)
there has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of Intelspec; and (b)
Intelspec has not (i) declared or made, or agreed to declare or make, any
payment of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its shares; (ii) made any material change in its method of management, operation
or accounting, (iii) entered into any other material transaction other than
sales in the ordinary course of its business; or (iv) made any increase in or
adoption of any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees; and




Section 3.7  Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of Intelspec after
reasonable investigation, threatened by or against  Intelspec or affecting
Intelspec or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  Intelspec does not have any knowledge of any material
default on its part with respect to any judgment, order, injunction, decree,
award, rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality or of any circumstances

 

Section 3.8  No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which Intelspec is a party
or to which any of its assets, properties or operations are subject.

 

Section 3.9  Compliance With Laws and Regulations. To the best of its knowledge,
Intelspec has complied with all applicable statutes and regulations of any
federal, state, or other governmental entity or agency thereof, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of Intelspec or except to
the extent that noncompliance would not result in the occurrence of any material
liability for Intelspec.  This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities authorities.

 

Section 3.10  Approval of Agreement. The Board of Directors of Intelspec has
authorized the execution and delivery of this Agreement by Intelspec and has
approved this Agreement and the transactions contemplated hereby.

 

Section 3.11 Valid Obligation. This Agreement and all agreements and other
documents executed by Intelspec in connection herewith constitute the valid and
binding obligation of Intelspec, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.




ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF INTELSPEC SHAREHOLDERS

 

The Intelspec Shareholders hereby represents and warrants to IDVC:

 

Section 4.1 Authority. The Intelspec Shareholders have the right, power,
authority and capacity to execute and deliver this Agreement to which the
Intelspec Shareholders is a party, to consummate the transactions contemplated
by this Agreement to which the Intelspec Shareholders is a party, and to perform
the Intelspec Shareholders’ obligations under this Agreement to which the
Intelspec Shareholders is a party. This Agreement has been duly and validly
authorized and approved, executed and delivered by the majority of Intelspec
Shareholders. Assuming this Agreement has been duly and validly authorized,
executed and delivered by the parties thereto other than the Intelspec
Shareholders, this Agreement is duly authorized, executed and delivered by the
Intelspec Shareholders and constitutes the legal, valid and binding obligation
of the Intelspec Shareholders, enforceable against the Intelspec Shareholders in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
Laws affecting the enforcement of creditors rights generally.





8




--------------------------------------------------------------------------------

Section 4.2  No Conflict. Neither the execution or delivery by the Intelspec
Shareholders of this Agreement to which the Intelspec Shareholders is a party
nor the consummation or performance by the Intelspec Shareholders of the
transactions contemplated hereby or thereby will, directly or indirectly,
(a) contravene, conflict with, or result in a violation of any provision of the
organizational documents of the Intelspec Shareholders (if the Intelspec
Shareholders is not a natural person); (b) contravene, conflict with, constitute
a default (or an event or condition which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination or acceleration
of, any agreement or instrument to which the Intelspec Shareholders is a party
or by which the properties or assets of the Intelspec Shareholders are bound; or
(c) contravene, conflict with, or result in a violation of, any Law or Order to
which the Intelspec Shareholders, or any of the properties or assets of the
Intelspec Shareholders, may be subject.

 

Section 4.3  Litigation. There is no pending Action against the Intelspec
Shareholders that involves the Intelspec Shares or that challenges, or may have
the effect of preventing, delaying or making illegal, or otherwise interfering
with, any of the transactions contemplated by this Agreement or the business of
Intelspec and, to the knowledge of the Intelspec Shareholders, no such Action
has been threatened, and no event or circumstance exists that is reasonably
likely to give rise to or serve as a basis for the commencement of any such
Action.

 

Section 4.4  Acknowledgment. The Intelspec Shareholders understands and agrees
that the IDVC Shares to be issued pursuant to this Agreement have not been
registered under the Securities Act or the securities laws of any state of the
U.S. and that the issuance of the IDVC Shares is being effected in reliance upon
an exemption from registration afforded either under Section 4(2) of the
Securities Act for transactions by an issuer not involving a public offering or
Regulation D promulgated thereunder or Regulation S for offers and sales of
securities outside the U.S.

 

Section 4.5  Stock Legends. The Intelspec Shareholders hereby agrees with IDVC
as follows:

 

A. 

Securities Act Legend Accredited Investors. The certificates evidencing the IDVC
Shares issued to the Intelspec Shareholders will bear the following legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.

 

B. 

Other Legends. The certificates representing such IDVC Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.





9




--------------------------------------------------------------------------------

C.

 Opinion. The Intelspec Shareholders shall not transfer any or all of the IDVC
Shares pursuant to Rule 144, under the Securities Act, Regulation S or absent an
effective registration statement under the Securities Act and applicable state
securities law covering the disposition of the IDVC Shares, without first
providing IDVC with an opinion of counsel (which counsel and opinion are
reasonably satisfactory to the IDVC) to the effect that such transfer will be
made in compliance with Rule 144, under the Securities Act, Regulation S or will
be exempt from the registration and the prospectus delivery requirements of the
Securities Act and the registration or qualification requirements of any
applicable U.S. state securities laws.

 

Section 4.6  Ownership of Shares. The Intelspec Shareholders are both the record
and beneficial owner of the Intelspec Shares. The Intelspec Shareholders is not
the record or beneficial owner of any other shares of Intelspec. The Intelspec
Shareholders has and shall transfer at the Closing, good and marketable title to
the Intelspec Shares, free and clear of all liens, claims, charges,
encumbrances, pledges, mortgages, security interests, options, rights to
acquire, proxies, voting trusts or similar agreements, restrictions on transfer
or adverse claims of any nature whatsoever, excepting only restrictions on
future transfers imposed by applicable law.

 

Section 4.7  Pre-emptive Rights. Subject At Closing, no Intelspec Shareholders
has any pre-emptive rights or any other rights to acquire any shares of
Intelspec that have not been waived or exercised.




ARTICLE V

 

CONDITIONS TO OBLIGATIONS OF INTELSPEC AND THE INTELSPEC SHAREHOLDERS

 

The obligations of Intelspec and the Intelspec Shareholders to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by Intelspec and the Intelspec Shareholders at their sole
discretion:

 

Section 5.1  Representations and Warranties of IDVC. All representations and
warranties made by IDVC in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

 

Section 5.2  Agreements and Covenants. IDVC shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 5.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

Section 5.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of IDVC shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 5.5  Other Closing Documents. Intelspec shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of IDVC, IDVC’s performance of its obligations hereunder, and/or
in furtherance of the transactions contemplated by this Agreement as the
Intelspec Shareholders and/or their respective counsel may reasonably request.





10




--------------------------------------------------------------------------------

Section 5.6  Documents. IDVC must have caused the following documents to be
delivered to Intelspec and the Intelspec Shareholder:




A. 

share certificates evidencing the IDVC Shares registered in the name of the
Intelspec Shareholders;




B. 

a Secretary’s Certificate, dated the Closing Date, certifying attached copies of
(A) the IDVC Charter Documents, (B) the resolutions of the IDVC Board approving
this Agreement and the transactions contemplated hereby and thereby; and (C) the
incumbency of each authorized officer of IDVC signing this Agreement to which
IDVC is a party;




C.

 an Officer’s Certificate, dated the Closing Date, certifying as to
Sections 5.1, 5.2, 5.3, 5.4, 5.7, and 5.8.

 

D.

 a Certificate of Good Standing of IDVC, dated as of a date not more than five
business days prior to the Closing Date;

 

E.

 this Agreement is duly executed;

 

F.

 the resignation of Garry Unger as officer of IDVC as of the Closing Date;

 

G.

 the resignation of Garry Unger as director of IDVC on the Closing Date;




H.

 the amendment of the Articles of Incorporation to change the capital stock to
500,000,000 shares authorized as Common Stock, par value $0.001, and 10,000,000
shares authorized as Preferred Stock, par value $0.001; and




I.

 such other documents as Intelspec may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of IDVC,
(B) evidencing the performance of, or compliance by IDVC with any covenant or
obligation required to be performed or complied with by IDVC, (C) evidencing the
satisfaction of any condition referred to in this Article V, or (D) otherwise
facilitating the consummation or performance of any of the transactions
contemplated by this Agreement.




Section 5.7  Cancellation of Shares.  Immediately following the issuance of the
shares of Common Stock to the Intelspec Shareholders, Raydor International
Services Ltd. shall irrevocably cancel 9,500,000 shares of the 9,773,400 IDVC
Common Stock it owns.  Evidence of such cancellation shall be delivered to
Intelspec.

 

Section 5.8  No Material Adverse Effect.  There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to IDVC.

  

ARTICLE VI

 

CONDITIONS TO OBLIGATIONS OF IDVC

 

The obligations of IDVC to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by IDVC in its sole
discretion:

 

Section 6.1  Representations and Warranties of Intelspec and the Intelspec
Shareholders. All representations and warranties made by Intelspec and the
Intelspec Shareholders on behalf of themselves individually in this Agreement
shall be true and correct on and as of the Closing Date except insofar as the
representation and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.





11




--------------------------------------------------------------------------------

Section 6.2  Agreements and Covenants. Intelspec and the Intelspec Shareholders
shall have performed and complied in all material respects with all agreements
and covenants required by this Agreement to be performed or complied with by
each of them on or prior to the Closing Date.

 

Section 6.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

Section 6.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
Intelspec shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.




Section 6.5  Other Closing Documents. IDVC shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of Intelspec and the Intelspec Shareholders, the performance of
Intelspec and the Intelspec Shareholders’ respective obligations hereunder
and/or in furtherance of the transactions contemplated by this Agreement as IDVC
or its counsel may reasonably request.

 

Section 6.6  Documents. Intelspec and the Intelspec Shareholders must deliver to
IDVC at the Closing:

 

A.

 share certificates evidencing the number of Intelspec Shares, along with
executed share transfer forms transferring such Intelspec Shares to IDVC;

 

B.

 this Agreement to which the Intelspec and the Intelspec Shareholders is a
party, duly executed;

 

C.

 such other documents as IDVC may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of the
Intelspec and the Intelspec Shareholders , (B) evidencing the performance of, or
compliance by Intelspec and the Intelspec Shareholders with, any covenant or
obligation required to be performed or complied with by Intelspec and the
Intelspec Shareholders, as the case may be, (C) evidencing the satisfaction of
any condition referred to in this Article VI, or (D) otherwise facilitating the
consummation or performance of any of the transactions contemplated by this
Agreement.

 

Section 6.7  No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any Person, any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the Intelspec Shares, or any other stock, voting, equity, or
ownership interest in, Intelspec, or (b) is entitled to all or any portion of
the IDVC Shares.

 

ARTICLE VII

 

POST-CLOSING AGREEMENTS

 

Section 7.1  SEC Documents. From and after the Closing Date, in the event the
SEC notifies IDVC of its intent to review any Public Report filed prior to the
Closing Date or IDVC receives any oral or written comments from the SEC with
respect to any Public Report filed prior to the Closing Date, IDVC shall
promptly notify the IDVC Controlling Stockholders and the IDVC Controlling
Stockholders shall reasonably cooperate with IDVC in responding to any such oral
or written comments.





12




--------------------------------------------------------------------------------

ARTICLE VIII

 

INDEMNIFICATION

 

Section 8.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the one-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.

 

Section 8.2  Indemnification.

 

A.

Indemnification Obligations in favor of the Controlling Stockholders of IDVC.
From and after the Closing Date until the expiration of the Survival Period,
Intelspec shall reimburse and hold harmless the IDVC Controlling Stockholder
(each such person and his heirs, executors, administrators, agents, successors
and assigns is referred to herein as a “IDVC Indemnified Party”) against and in
respect of any and all damages, losses, settlement payments, in respect of
deficiencies, liabilities, costs, expenses and claims suffered, sustained,
incurred or required to be paid by any IDVC Indemnified Party, and any and all
actions, suits, claims, or legal, administrative, arbitration, governmental or
other procedures or investigation against any IDVC Indemnified Party, which
arises or results from a third-party claim brought against a IDVC Indemnified
Party to the extent based on a breach of the representations and warranties with
respect to the business, operations or assets of Intelspec. All claims of IDVC
pursuant to this Section 8.2 shall be brought by the IDVC Controlling
Stockholders on behalf of IDVC and those Persons who were stockholders of IDVC
Company immediately prior to the Closing Date.  In no event shall any such
indemnification payments exceed $100,000 in the aggregate from Intelspec.   No
claim for indemnification may be brought under this Section 8.2(a) unless all
claims for indemnification, in the aggregate, total more than $10,000.




B.

Indemnification in favor of Intelspec and the Intelspec Shareholders. From and
after the Closing Date until the expiration of the Survival Period, the IDVC
Controlling Stockholders will, severally and not jointly, indemnify and hold
harmless Intelspec, the Intelspec Shareholders, and their respective officers,
directors, agents, attorneys and employees, and each person, if any, who
controls or may “control” (within the meaning of the Securities Act) any of the
forgoing persons or entities (hereinafter referred to individually as a
“Intelspec Indemnified Person”) from and against any and all losses, costs,
damages, liabilities and expenses arising from claims, demands, actions, causes
of action, including, without limitation, legal fees, (collectively, “Damages”)
arising out of any (i) any breach of representation or warranty made by IDVC or
the IDVC Controlling Stockholders in this Agreement, and in any certificate
delivered by IDVC or the IDVC Controlling Stockholders pursuant to this
Agreement, (ii) any breach by IDVC or the IDVC Controlling Stockholders of any
covenant, obligation or other agreement made by IDVC or the IDVC Controlling
Stockholders in this Agreement, and (iii) a third-party claim based on any acts
or omissions by IDVC or the IDVC Controlling Stockholders. In no event shall any
such indemnification payments exceed $100,000 in the aggregate from all IDVC
Controlling Stockholders.  No claim for indemnification may be brought under
this Section 8.2(b) unless all claims for indemnification, in the aggregate,
total more than $10,000.





13




--------------------------------------------------------------------------------

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1  Publicity. No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 9.2  Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.

 

Section 9.3  Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

 

Section 9.4  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested)or facsimile to the parties at
the following addresses:




If to Intelspec or the Intelspec Shareholders, to:

Intelspec International Inc.

163 Williams Avenue

Salt Lake City, UT

Attn: Thomas Morgan, Chief Executive Officer




With a copy to (which copy shall not constitute notice):




If to IDVC or the IDVC Controlling Stockholders, to:

Infrastructure Developments Corp.

5315 East 93rd Street

Tulsa, OK

Attn: Garry Unger, Chief Executive Officer

 

With a copy to (which copy shall not constitute notice):

Carrillo Huettel, LLP

3033 Fifth Avenue, Suite 201

San Diego, CA 92103

Attn: Luis Carrillo, Esq.




or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.4.

 

Section 9.5  Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.





14




--------------------------------------------------------------------------------

Section 9.6  Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.7  Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 9.8  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

 

Section 9.9  Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Nevada,
and/or the United States District Court for Nevada, in respect of any matter
arising under this Agreement. Service of process, notices and demands of such
courts may be made upon any party to this Agreement by personal service at any
place where it may be found or giving notice to such party as provided in
Section 9.4.

 

Section 9.10  Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 9.11  Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Nevada without giving
effect to the choice of law provisions thereof.

 

Section 9.12  Amendments and Waivers. Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.




 

























[REST OF PAGE DELIBERATELY LEFT BLANK]





15




--------------------------------------------------------------------------------




[SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

INFRASTRUCTURE DEVELOPMENTS CORP.

 

 

 

 

 

 

/s/ Garry Unger

 

 

 

Name: Garry Unger

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

INTELSPEC INTERNATIONAL INC.

 

 

 

 

 

 

/s/ Thomas Morgan

 

 

 

Name: Thomas Morgan

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

INFRASTRUCTURE DEVELOPMENTS CORP. CONTROLLING STOCKHOLDER

 

 

 

 

/s/ Raydor International Services Ltd.

 

 

 

Raydor International Services Ltd.

 

 

 

Name: Ruben Barnett

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 

INTELSPEC MAJORITY STOCKHOLDERS

 

PERCENTAGE

 

 

 

HELD

/s/ World Wide Auctioneers, Ltd.

 

 

 

By: World Wide Auctioneers, Ltd.

 

 

30%

Name: Eric Montandon

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

/s/ Steven Rogers

 

 

 

By: Steven Rogers

 

 

23%

 





16




--------------------------------------------------------------------------------




SCHEDULE I

INTELSPEC SHAREHOLDERS




Name

Address

Tax-ID (if applicable)

Intelspec Shares Held

IDVC Shares To Be Issued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS

16,272,491

14,000,000








17


